UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2234


PATRICIA RICHARD; RICHARD F. TALLANT,

                     Petitioners - Appellees,

              v.

ELIZABETH S. TALLANT,

                     Respondent - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:20-cv-00129-KDB-DCK)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth S. Tallant, Appellant Pro Se. Jimmy Ray Summerlin, Jr., YOUNG, MORPHIS,
BACH & TAYLOR, L.L.P., Hickory, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elizabeth S. Tallant (“Tallant”) seeks to appeal the district court’s October 2020

order granting Richard Tallant and Patricia Richard’s (“Petitioners”) motion to remand the

case to the state court from which it was removed on the ground that removal was untimely

under 28 U.S.C. § 1446(b) and denying Tallant’s pending motions as moot. Tallant also

seeks to appeal the district court’s September 2020 order denying in part her motion to

electronically file documents.

       Generally, “[a]n order remanding a case to the State court from which it was

removed is not reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d). The Supreme

Court has instructed that “§ 1447(d) must be read in pari materia with [28 U.S.C.]

§ 1447(c), so that only remands based on grounds specified in § 1447(c) are immune from

review under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127 (1995).

Thus, § 1447(d)’s proscription against review applies only to remand orders “based on (1) a

district court’s lack of subject matter jurisdiction or (2) a defect in removal other than lack

of subject matter jurisdiction that was raised by the motion of a party within 30 days after

the notice of removal was filed.” Doe v. Blair, 819 F.3d 64, 66 (4th Cir. 2016) (internal

quotation marks omitted).

       Petitioners moved to remand within 30 days of Tallant’s notice of removal and the

district court remanded on the basis that removal was untimely. Under the cited authorities,




                                              2
we are without jurisdiction to review the remand order. ∗ Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




       ∗
        Because the district court’s remand order is unreviewable and the case is no longer
before the district court, we dismiss as moot Tallant’s appeal of the intermediary order
denying in part her motion to electronically file documents. See Catawba Riverkeeper
Found. v. N.C. Dep’t of Transp., 843 F.3d 583, 588 (4th Cir. 2016) (“[A] case is moot when
our resolution of an issue could not possibly have any practical effect on the outcome of
the matter.” (internal quotation marks omitted)).

                                            3